IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0696
                            Filed December 24, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAMAUR SIMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



      A   defendant    appeals   his   sentence.    CONVICTION     AFFIRMED,

SENTENCE VACATED, AND REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, John Sarcone, County Attorney, and Jaki Livingston and

Michael Salvner, Assistant County Attorneys, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                            2


VAITHESWARAN, J.

        Shamaur Sims pled guilty to second-degree robbery, a crime he

committed when he was sixteen years old. The district court sentenced him to a

seventy-percent mandatory-minimum prison term.1

        On appeal, Sims contends the sentence is illegal under State v. Lyle, 854
N.W.2d 378, 2014 WL 3537026 (Iowa 2014). The district court did not have the

benefit of this opinion at the time of sentencing.

        In Lyle, the Iowa Supreme Court held “all mandatory minimum sentences

of imprisonment for youthful offenders [] unconstitutional under the cruel and

unusual punishment clause in article I, section 17 of [the Iowa] constitution.”

2014 WL 3537026, at *20. The court acknowledged “the legislature’s passage of

a statute vesting considerable discretion in district courts to depart from any part

of a sentence, including any mandatory minimum.” Id. at *21 n.8.2 However, the

court stated the “theoretical availability of unguided sentencing discretion, no

matter how explicitly codified, is not a panacea.” Id. The court reaffirmed certain

factors articulated in prior sentencing opinions involving juveniles and stated:

1
  The court ran the sentence concurrently with sentences imposed for related crimes.
See State v. Sims, No. 11-1887, 2013 WL 530583, at *1–2, 4 (Iowa Ct. App. Feb. 13,
2013). The sentences ran consecutively to sentences imposed in a separate matter.
2
    Section 14 of Chapter 42 of the 2013 Iowa Acts (codified at Iowa Code Ann.
§ 901.5(14)) states:

        Notwithstanding any provision in section 907.3 or any other provision of
        law prescribing a mandatory minimum sentence for the offense, if the
        defendant, other than a child being prosecuted as a youthful offender, is
        guilty of a public offense other than a class “A” felony, and was under the
        age of eighteen at the time the offense was committed, the court may
        suspend the sentence in whole or in part, including any mandatory
        minimum sentence, or with the consent of the defendant, defer judgment
        or sentence, and place the defendant on probation upon such conditions
        as the court may require.
                                          3


       Under article I, section 17 of the Iowa Constitution, the portion of
       the statutory sentencing schema requiring a juvenile to serve
       seventy percent of the period of incarceration before parole
       eligibility may not be imposed without a prior determination by the
       district court that the minimum period of incarceration without
       parole is warranted under the factors identified in Miller and further
       explained in Null. The factors to be used by the district court to
       make this determination on resentencing include: (1) the age of the
       offender and the features of youthful behavior, such as “immaturity,
       impetuosity, and failure to appreciate risks and consequences”;
       (2) the particular “family and home environment” that surround the
       youth; (3) the circumstances of the particular crime and all
       circumstances relating to youth that may have played a role in the
       commission of the crime; (4) the challenges for youthful offenders
       in navigating through the criminal process; and (5) the possibility of
       rehabilitation and the capacity for change.

Id. at *22 n.10 (citing Miller v. Alabama, 567 U.S. __, __, 132 S. Ct. 2455, 2468

(2012); State v. Null, 836 N.W.2d 41, 74–75 (Iowa 2013)). The court specified

that, on remand, the district court

       shall conduct a hearing in the presence of the defendant and
       decide, after considering all the relevant factors and facts of the
       case, whether or not the seventy percent mandatory minimum
       period of incarceration without parole is warranted as a term of
       sentencing in the case. If the mandatory minimum sentence is not
       warranted, the district court shall resentence the defendant by
       imposing a condition that the defendant be eligible for parole. If the
       mandatory minimum period of incarceration is warranted, the
       district court shall impose the sentence provided for under the
       statute, as previously imposed.

Id. at *22 n.10. The court stated its opinion would “apply to all juveniles currently

serving a mandatory minimum sentence of imprisonment” and would “require all

juvenile offenders who are in prison under a mandatory minimum sentence to be

returned to court for resentencing.” Id. at *22.

       At Sims’s guilty plea proceeding, the prosecutor acknowledged Sims’s age

and the court’s broad sentencing discretion under the newly-enacted law. At his

sentencing hearing, the district court paid heed to the prosecutor’s previous
                                           4


comments.     The court made reference to Sims’s youthful status and cited a

presentence investigation report and a report waiving Sims to adult court. The

court also mentioned Sims’s background and poor school attendance. However,

the court did not explicitly consider each of the factors set forth in Lyle and prior

juvenile sentencing opinions. Given the heightened requirements of Lyle, we

conclude remand is required for a hearing to consider “all the relevant factors

and facts of the case.” Id. at *22 n.10.

       We vacate the sentence and remand for a new sentencing hearing to

consider the factors set forth in Lyle.

       CONVICTION AFFIRMED, SENTENCE VACATED, AND REMANDED

FOR RESENTENCING.